DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/11/21 have been fully considered but they are moot as they do not apply to the current rejections made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1, 4, 6-10, and 12-13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090066205 by Park et al. in view of U.S. Patent 5881576 granted to Davies, Jr. and U.S. Patent Application Publication 20070209403 by Byun et al.
As to claim 1, Park teaches a washing machine (fig. 1) comprising a cabinet with side, back, top, and bottom frames (fig. 1); a tub and a rotating tub (para. 55); a front frame 42 coupled to the front of the cabinet with an internal port through which laundry is put into the tub (fig. 2), the port and an opening of the tub connected by a connection member (gasket, para. 72); a front cover 5 disposed in front of the front frame that extends from the top frame to the bottom frame (fig. 2) and includes an external laundry port (bounded by the outer diameter of door opening corresponding to the outer diameter of the door, fig. 2); and a “guide door” 411 in the shape of a ring that connects the external laundry port and a circumference of the internal laundry port (figs. 5 and 21).
	Park does not teach that the guide door is disposed between the front cover and the front frame (Park teaches that the guide door is integral with the front cover).  However, one of ordinary skill in the art would have recognized as obvious to make the 
Upon the modification of Park in view of Davies discussed above, the combination would not define how the guide door is coupled to the front cover of Park, and therefore does not teach that the guide door has coupling protrusions along a circumferential direction to be inserted into and coupled to the front cover.  However, one of ordinary skill in the art would recognize as obvious to have coupling protrusions on the guide door to couple it to the front cover.  Byun teaches a washing machine and teaches that coupling protrusions allow for easier assembly and a reinforced structure 
As to claim 4, Park teaches that the front cover 5 covers an entire area of the front frame (figs. 1 and 2).
As to claim 6, Byun teaches an elastic hook 403 that comprises a root portion (fig. 9) connected to a panel 402; a head portion engaged with a frame member 401; and a stem portion (e.g. central horizontal portion between 402 and 403) that is parallel to a progression direction when the front cover panel is detached from the front frame, and a bending portion that is slantly formed in the straight line portion (e.g. when the hook is elasticly deformed during assembly).
As to claim 7, Park teaches that the front cover comprises a bottom coupling portion 53 that protrudes rearward from the panel portion (fig. 2).
As to claim 8, Park teaches that the side frames comprise side portions that form sides of the cabinet 2 (fig. 16) a front portion (front-facing portion shown in detail on the left side of the cabinet in fig. 16) coupled to the front frame, and a bending portion connecting the side portions to the front portion.
As to claim 9, Park teaches that the front cover 5 comprises a close contact portion that comes in close contact with the front portion (fig. 1).

As to claim 12, Park teaches that a diameter of the external laundry port is larger than that of the internal laundry port (fig. 2).
As to claim 13, Park teaches that the front cover 5 comprises a support leg that protrudes from a portion adjacent to the port rearward (fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SPENCER E BELL/             Primary Examiner, Art Unit 1711